Title: To George Washington from John Forbes, 16 September 1758
From: Forbes, John
To: Washington, George



Sir
Raestown 16th Septemr 1758

I had the favour of yours of the 12th, and I am told Mr Rutherford’s complaint is occasioned by Colo. Bouquet’s having refused some cattle of Mr Walkers, that really were not fit to be used in our way, and therefore Colo. Bouquet gave orders not to purchase any more such.
I am extreamly obliged to you for your good wishes of recovery, which I now really stand in need off being quite as feeble now as a child almost, however here I am and I hope profit daily—I am sorry to hear my poor friend Colo. Byrd has been

very bad, I wish he were able to come here, where I should hope to prove a better Physician than he will probably meet with at Fort Cumberland[.] they tell me here that you threaten us a visit soon, which I should be glad off whenever it happens being very sincerely Yr most Obedt hume servt

Jo. Forbes


P.S. My compliments to Byrd.

